El Juez Asociado Sr. Franco Soto,
emitió la opinión del tribunal.
La demanda tiene por objeto recobrar el demandante la posesión de una parcela de terreno qne alega haber sido. *616ocupada violentamente por el demandado. Se afirma ade-más que el demandante durante el año anterior a la presen-tación de la demanda, estaba y actualmente está en la po-sesión material de una finca de cincuenta cuerdas con ex-cepción de aquella parte de que fué desposeída por el de-mandado y consistiendo los actos de despojo en que dicho demandado, unos quince días antes de la presentación de la demanda, por medio de un agrimensor y' peones a sus ■órdenes, penetró en la finca del demandante, ocupando veinte cuerdas de la finca, la que dicho demandado ha cer-cado de alambre e impide al demandante cultivar dicha par-cela y recoger sus frutos.
El demandado alegó las excepciones de falta de causa ■de acción y de ser la demanda, ambigua, ininteligible o du-dosa, y luego -negó sus hechos esenciales.
La demanda fué declarada con lugar, y contra la sen-tencia se ha interpuesto esta apelación, señalándose por el apelante los siguientes errores:
“1. La Corte de Distrito de Ponce erró al declarar como de-claró sin lugar la excepción previa de falta de causa de acción de interdicto.
“2. Dicha corte erró al declarar como declaró asimismo sin lu-gar la excepción previa de que era ambigua, ininteligible y du-dosa la demanda del actor. "
"3. La corte erró al permitir, que, no obstante la objeción del demandado, el demandante enmendase sus alegaciones después de pasada la prueba del actor, en tal forma que varió material y sus-taneialmente el 'issue7 y privó al demandado apelante de la opor-tunidad para negar en tiempo dicha nueva alegación.
“4. La corte erró al estimar que fueron probados actos de des-pojo justificativos de mi interdicto para recobrar en favor del de-mandante apelado.
“5. La coi-te también erró al considerar que fueron probados por los mismos hechos actos constitutivos de una ■ perturbación en el goce y disfrute de la propiedad del demandado, proveyendo en consecuencia dos remedios simultáneos sobre alegaciones esencial-mente incompatibles, y erró al decretar como decretó un inter-*617•dicto para retener en favor del demandante apelado, habiendo de-ni etado dentro del mismo pleito el interdicto para recobrar.”
El apelante discute el primer error sosteniendo la insufi-ciencia de la demanda. Su excepción es un reparo a la ale-gación cuarta de la demanda, que dice:
”4°. Que el demandante Pedro C. Maldonado Torres, durante el año anterior a la presentación de esta petición estaba y actual-mente está en posesión material, como legítimo dueño de la finca antes descrita en el hecho 3°., con excepción de aquella parte que se alega haber sido violentamente desposeído más adelante.”
Pero esta alegación fué enmendada en el curso del jui-cio y la enmienda es como sigue:
“De lo que también estaba en posesión material antes de des-poseerlo el demandado hará como quince días y que había poseído con anterioridad por varios años.”
La cuestión para resolver ahora es si el demandante pudo solicitar y la corte inferior conceder dicha enmienda, siendo éste el tercer error que señala el apelante soste-niendo que no se le dió una oportunidad al demandado para ordenar su defensa en tiempo y forma.
En virtud del poder discrecional^ que tienen las cortes para permitir enmiendas, lo que depende según las circuns-tancias de cada caso, en el presente la corte inferior ejer-citó bien esa facultad, toda vez que la enmienda en nada variaba la cuestión en controversia. Asimismo carece de fuerza la argumentación del apelante de que la enmienda fué propuesta y aceptada en momentos en que el deman-dado no tenía tiempo material para controvertir una ale-gación hasta entonces desconocida. Si el demandado creyó que la enmienda constituía una sorpresa, él tuvo el derecho de pedir a la corte inferior que se le concediera tiempo para preparar una contestación a la enmienda.
“La enmienda a la demanda durante la celebración del juicio en cuestión que pertenece a la sana discreción de la corte y no *618puede fundarse en ella ningún error cuando no consta que otra contestación era necesaria por virtud de dicha enmienda, y que el demandado no fué sorprendido y no solicitó un término para preparar su contestación a las cuestiones comprendidas en la en-mienda..” 3 Estee’s Pleadings, 112.
No cometido este error y haciendo la enmienda sufi-ciente la demanda, ipso facto carece de fundamento el primer error.
Asimismo no existe el segundo error de que la demanda es ambigua, ininteligible, y dudosa. Se alega domo motivo de este error, que en la demanda se afirman al mismo tiempo actos de despojo y actos de mera perturbación y deduce el apelante que -ambas alegaciones son incompatibles. No en-contramos tal incompatibilidad en la forma alegada en la demanda. Los actos de perturbación son alegados como ac-tos que ban precedido y conducido al despojo • del deman-dante. Naturalmente que si solamente hubieran existido actos de mera perturbación, nada más podría alegarse, pero tratándose del despojo es diferente, pues éste no es otra cosa que la representación de los hechos consumados o la culminación de los' actos de mera perturbación.' Además, no podemos tomar aisladamente las alegaciones de una de-manda; ellas forman un todo y deben relacionarse y armo-nizarse las unas con las otras. La alegación que exponen los actos del agrimensor y peones bajo el control e ins-trucciones del demandado deben, según el apelante, inter-pretarse como actos de mera perturbación y no pueden to-marse separadamente de las demás alegaciones. Dicha ale-gación había que relacionarla con los demás actos del de-mandado de cercar con alambre la parte ocupada y de im-pedir que el demandante entrara en dicha parcela de veinte cuerdas.
Los demás errores se refieren a la apreciación de la prueba. Esta fué contradictoria y el conflicto fué resuelto por el juez inferior en favor del demandante y no encon-*619tramos que se liaya cometido error manifiesto en sn apre-ciación ni qne se aleguen motivos de parcialidad, prejui-cio o pasión por parte del juez sentenciador.
La sentencia debe confirmarse.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados "Wolf, Aldrey y Hutcbison.